DLD-301                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3154
                                      ___________

                             GEORGE K. TRAMMELL, III,
                                           Appellant

                                            v.

                        ALL OTHER COLLATERAL HEIRS OF
                        THE ESTATE OF MARIE JONES POLK;
                           JO ANN ROBINSON CARROLL,
                                   severally et al.
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                             (D.C. Civil No. 1-11-cv-00272)
                      District Judge: Honorable Paul S. Diamond *
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
          or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   September 29, 2011

           Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges

                                 (Filed: October 4, 2011)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

      *
      Due to a vacant judgeship in the District of Delaware, the Honorable Paul S.
Diamond of the Eastern District of Pennsylvania sat by designation.
       George K. Trammell III appeals from the District Court’s sua sponte dismissal of

his lawsuit. For the following reasons, we will summarily affirm.

                                             I.

       Trammell brought this lawsuit against Jo Ann Robinson Carroll on behalf of

himself and “all other collateral heirs of the estate of Marie Jones Polk,” Trammell’s

deceased aunt. The complaint, which is virtually unintelligible, appears to assert

constitutional claims against Carroll on the basis that she deprived Trammell and other

family members of property they inherited when Polk passed away in 1967. Trammell

insinuates that Carroll caused the deed showing Trammell’s ownership to “vanish” from

the computer system at the Sussex County “recorder of deeds” and suggests that she

created a fraudulent will purporting to be Polk’s.

       The District Court dismissed the complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B), on the basis that Trammell’s allegations are “totally implausible,

attenuated, and devoid of merit,” and concluded that amendment would be futile. 1 (July

6, 2011 Mem. 4.) Trammell timely appealed.

                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and review the

District Court’s dismissal of Trammell’s complaint as frivolous for abuse of discretion.


       1
        The District Court also denied without prejudice Trammell’s motion for a
temporary restraining order because he failed to sign it. Trammell never refiled a signed
copy of his motion.


                                             2
See Denton v. Hernandez, 504 U.S. 25, 33 (1992). We may summarily affirm if no

substantial question is presented by the appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6.

        The District Court did not abuse its discretion in dismissing Trammell’s complaint

because the complaint lacks an arguable basis in fact and law. See Neitzke v. Williams,

490 U.S. 319, 325 (1989). Trammell’s factual allegations – especially that Carroll stole

his property by making recorded deeds vanish from public records – are simply

unbelievable. See Denton, 504 U.S. at 33. Additionally, we cannot discern a legal basis

for Trammell’s claims that Carroll violated his constitutional rights by stealing his

property. Nothing in the complaint suggests that Carroll is a state actor subject to

liability under 42 U.S.C. § 1983, see West v. Atkins, 487 U.S. 42, 48 (1988), or that

Carroll was involved in a conspiracy to violate Trammell’s constitutional rights.

Furthermore, the District Court appropriately concluded that amendment would have

been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 112-13 (3d Cir. 2002).

Accordingly, since no substantial question is raised by this appeal, we will summarily

affirm. 2




        2
        We also agree with the District Court that, as a pro se litigant, Trammell may not
represent parties other than himself. See 28 U.S.C. § 1654; see also Osei-Afriyie ex rel.
Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991).


                                             3